Case 1:18-cv-20726-UU Document 87 Entered on FLSD Docket 01/03/2019 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. 18-20726-CIV-UNGARO/O’SULLIVAN

  THE HAYS GROUP, INC.,

          Plaintiff,
  v.

  DEBORAH AICHELE,

        Defendant.
 ________________________________________/

                        MOTION TO APPEAR PRO HAC VICE,
                    CONSENT TO DESIGNATION, AND REQUEST TO
              ELECTRONICALLY RECEIVE NOTICES OF ELECTRONIC FILING

         In accordance with Local Rule 4(b) of the Special Rules Governing the Admission and

 Practice of Attorneys of the United States District Court for the Southern District of Florida, the

 undersigned respectfully moves for the admission pro hac vice of STEPHEN M. PREMO of the

 law firm of MADEL PA, 800 Pence Building, 800 Hennepin Avenue, Minneapolis, MN 55403,

 Telephone: 612-605-0630, for purposes of limited appearance as counsel on behalf of THE HAYS

 GROUP, INC., (“HAYS”) in the above-styled case only. Pursuant to Rule 2B of the CM/ECF

 Administrative Procedures, the undersigned also moves to permit STEPHEN M. PREMO to

 receive electronic filings in this case.

         In support of this motion, the undersigned states as follows:

         1.      STEPHEN M. PREMO is not admitted to practice in the Southern District of

 Florida. He is a member in good standing in the Bar of the State of Minnesota; U.S. District Court,

 Minnesota and U.S. District Court, District of North Dakota.

         2.      Movant Gerald E. Greenberg, of the law firm of Gelber Schachter & Greenberg,

 P.A., 1221 Brickell Avenue, Suite 2010, Miami, Florida 33131, Telephone: (305) 728-0950, is a
Case 1:18-cv-20726-UU Document 87 Entered on FLSD Docket 01/03/2019 Page 2 of 4



 member in good standing of The Florida Bar and the United States District Court for the Southern

 District of Florida, maintains an office in this State for the practice of law, and is authorized to file

 through the Court’s electronic filing system. Movant consents to be designated as a member of the

 Bar of this Court with whom the Court and opposing counsel may readily communicate regarding

 the conduct of the case, upon whom filings shall be served, who shall be required to electronically

 file all documents and things that may be filed electronically, and who shall be responsible for

 filing documents in compliance with the CM/ECF Administrative Procedures. See Section 2B of

 the CM/ECF Administrative Procedures.

         3.      In accordance with the local rules of this Court, STEPHEN M. PREMO has made

 payment of this Court’s $75.00 admission fee. A certification in accordance with Rule 4(b) is

 attached hereto as Exhibit A.

         4.      STEPHEN M. PREMO by and through designated counsel and pursuant to Section

 2B CM/ECF Administrative Procedures, hereby requests the Court to provide Notice of Electronic

 Filings to STEPHEN M. PREMO at email address: spremo@madellaw.com.

         WHEREFORE, Gerald E. Greenberg moves this Court to enter an Order allowing, Stephen

 M. Premo to appear before this Court on behalf of The Hays Group, Inc., for all purposes relating

 to the proceedings in the above-styled matter and directing the Clerk to provide notice of electronic

 filings to Stephen M. Premo. The proposed order is attached hereto as Exhibit B.




                                                    2
                                  Gelber Schachter & Greenberg, P.A.
                 1221 Brickell Avenue ▪ Suite 2010▪ Miami, Florida 33131 ▪ www.gsgpa.com
Case 1:18-cv-20726-UU Document 87 Entered on FLSD Docket 01/03/2019 Page 3 of 4



 Dated: January 3, 2019                         Respectfully Submitted,

                                                /s/Gerald E. Greenberg
                                                GERALD E. GREENBERG
                                                Florida Bar No. 440094
                                                ggreenberg@gsgpa.com
                                                DANIEL S. GELBER
                                                Florida Bar No. 512877
                                                dan@gsgpa.com
                                                ADAM M. SCHACHTER
                                                Florida Bar No. 647101
                                                aschachter@gsgpa.com
                                                MIKAYLA ESPINOSA
                                                Florida Bar No. 1008227
                                                mikaylaespinosa@gsgpa.com
                                                GELBER SCHACHTER & GREENBERG, P.A.
                                                1221 Brickell Avenue, Suite 2010
                                                Miami, Florida 33131
                                                Telephone: (305) 728-0950
                                                Facsimile: (305) 728-0951
                                                E-service: efilings@gsgpa.com

                                                and

                                                CHRISTOPHER W. MADEL (pro hac)
                                                Minnesota Bar No. 230297
                                                cmadel@madellaw.com
                                                JENNIFER M. ROBBINS (pro hac)
                                                Minnesota Bar No. 0387745
                                                jrobbins@madellaw.com
                                                CASSANDRA B. MERRICK (pro hac)
                                                Minnesota Bar No. 396372
                                                cmerrick@madellaw.com
                                                STEPHEN M. PREMO (pro hac pending)
                                                Minnesota Bar No. 393346
                                                spremo@madellaw.com
                                                MADEL PA
                                                800 Pence Building
                                                800 Hennepin Avenue
                                                Minneapolis, MN 55403
                                                Telephone: 612-605-0630
                                                Fax: 612-326-9990

                                               Attorneys for Plaintiff The Hays Group, Inc.



                                                 3
                                Gelber Schachter & Greenberg, P.A.
               1221 Brickell Avenue ▪ Suite 2010▪ Miami, Florida 33131 ▪ www.gsgpa.com
Case 1:18-cv-20726-UU Document 87 Entered on FLSD Docket 01/03/2019 Page 4 of 4



                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 3rd day of January 2019 a true and correct copy of the

 foregoing is being electronically filed with the Clerk of the Court using the CM/ECF filing system.

 I also certify that the foregoing document is being served this date on all counsel of record or pro

 se parties listed below, either via transmission of Notices of Electronic Filing generated by the

 CM/ECF system or in some other authorized manner for those counsel or parties who are not

 authorized to receive electronically Notices of Electronic Filing.

                                          SERVICE LIST

 Leonard K. Samuels
 lsamuels@bergersingerman.com
 Caitlin M. Trowbridge
 ctrowbridge@bergersingerman.com
 Berger Singerman LLP
 350 East Las Olas Blvd., Suite 1000
 Ft. Lauderdale, FL 33301
 Tele: 954-525-9900
 Fax: 954-523-2872
 drt@bergersingerman.com
 vbarthelemy@bergersingerman.com
 mnewland@bergersingerman.com

 Attorneys for Defendant



                                                 /s/Gerald E. Greenberg
                                                 GERALD E. GREENBERG




                                                  4
                                 Gelber Schachter & Greenberg, P.A.
                1221 Brickell Avenue ▪ Suite 2010▪ Miami, Florida 33131 ▪ www.gsgpa.com
